651 So.2d 1314 (1995)
Olga SKLAR, Appellant,
v.
Ann BRAWLEY, Appellee.
No. 94-640.
District Court of Appeal of Florida, Third District.
March 22, 1995.
Popper & Popper and Victor K. Rones, for appellant.
Eckert Seamans Cherin & Mellott, Stanley B. Price and Eileen Ball Mahta, for appellee.
Before SCHWARTZ, C.J., and BARKDULL and BASKIN, JJ.
SCHWARTZ, Chief Judge.
Because the plaintiff improperly took a default without notice after communicating with opposing counsel, who clearly indicated his intention to defend on the merits, see Ole, Inc. v. Yariv, 566 So.2d 812 (Fla. 3d DCA 1990); Gulf Maintenance & Supply, Inc. v. Barnett Bank of Tallahassee, 543 So.2d 813 (Fla. 1st DCA 1989), the default should have been set aside whether or not the answer raised a meritorious defense. Cardet v. Resolution Trust Corp., 563 So.2d 167, 169 (Fla. 3d DCA 1990); J.A.R., Inc. v. Universal Am. *1315 Realty Corp., 485 So.2d 467 (Fla. 3d DCA 1986); Chester, Blackburn & Roder, Inc. v. Marchese, 383 So.2d 734, 735 n. 3 (Fla. 3d DCA 1980).[1]
Reversed.
NOTES
[1]  For this reason we express no view as to whether a "meritorious defense" was in fact presented.